DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 8/22/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Gee on 9/8/2022.

The application has been amended as follows: 

Claims:
Claim 1 (Currently Amended) A system for automated food selection using hyperspectral sensing, the system comprising:
an order processor operable to receive an order identifying an item; 
a selection component comprising: 
a first hyperspectral sensor operable to sense a reflection from the item and produce a sensor output based at least on the reflection; and 
a picking mechanism; 
a control processor operable to: 
receive the order from the order processing component; 
receive the sensor output from the selection component; 
based at least on identification of the item, select a hyperspectral profile from a set of hyperspectral profiles; 
compare the sensor output with the selected hyperspectral profile, wherein the comparison comprises comparing the sensor output to a lower threshold and a higher threshold within the selected hyperspectral profile; 
based at least on whether the sensor output is within the lower threshold and the higher threshold within the selected hyperspectral profile, determine whether to select the item for fulfillment of the order, and
control the picking mechanism to divert the item to a selection output based at least on a determination to select the item for fulfillment of the order. 

Claim 11 (Currently Amended) A method of automated food selection using hyperspectral sensing, the method comprising: 
receiving, by an order processor, an order identifying an item; 
sensing, by a first hyperspectral sensor of a selection component, a reflection from the item, 
producing, by the first hyperspectral sensor, based at least on the reflection, a sensor output; 
based at least on identification of the item, selecting, by a control processor, a hyperspectral profile from a set of hyperspectral profiles; 
comparing, by the control processor, the sensor output with the selected hyperspectral profile, wherein the comparison comprises comparing the sensor output to a lower threshold and a higher threshold within the selected hyperspectral profile; 
based at least on whether the sensor output is within the lower threshold and the higher threshold within the selected hyperspectral profile, determining, by the control processor, whether to select the item for fulfillment of the order; and
based at least on a determination to select the item for fulfillment of the order, controlling, by the control processor, a picking mechanism to divert the selected item to a selection output. 



Claim 20 (Currently Amended) One or more computer storage devices having computer-executable instructions stored thereon, which, on execution by a control processor, cause the control processor to perform operations comprising: 
receiving, by an order processor implemented on the control processor, an order identifying an item, wherein the item comprises a perishable food item; 
receiving sensor output from a hyperspectral sensor, wherein the sensor output is based at least on a reflection from the item; 
based at least on identification of the item, selecting a hyperspectral profile from a set of hyperspectral profiles; 
comparing the sensor output with the selected hyperspectral profile; 
based at least on whether the sensor output is within the lower threshold and the higher threshold within the selected hyperspectral profile, determining whether to select the item for fulfillment of the order; 
based at least on a determination to select the item for fulfillment of the order, controlling a picking mechanism to divert the item to a selection output and controlling a transport vehicle to transport the selected item to an automated storage and retrieval system (ASRS); 
based at least on a determination to not select the item for fulfillment of the order, controlling the picking mechanism to divert the item to a disposal output and controlling the transport vehicle to transport the item to a disposal zone; and 
updating the set of hyperspectral profiles based at least on received feedback or environmental conditions. 







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The present invention is directed to: A solution for automated food selection includes: an order processing component operable to receive an order identifying an item; a selection component comprising: a first hyperspectral sensor operable to sense a reflection from the item and produce a sensor output based at least on the reflection; and a picking mechanism; a control component operable to: based at least on identification of the item, select a hyperspectral profile from a set of hyperspectral profiles; compare the sensor output with the selected hyperspectral profile; and based at least on the comparison, determine whether to select the item for fulfillment of the order, wherein the picking mechanism is operable to divert the item to a selection output based at least on a determination to select the item for fulfillment of the order; and a transport component operable to transport the item to an order storage zone.

The closest prior art is directed to:
Goodwin, III (US 2020/0030967 A1) which discloses systems and methods for picking a product to complete an order. The systems and methods may include receiving product information obtained via a user mobile device; retrieving, by a robot, the product from the location within the warehouse; and depositing, by the robot, the product in a bin assigned to an order. The product information may identify a location of the product in a warehouse.

Ross et al. (US 20100155476 A2) which discloses systems and techniques for product identification using terahertz radiation detection. An area of interest is illuminated with radiation in the terahertz frequency range and terahertz radiation reflected from objects within the area of interest is detected and a detector signal based on the detected radiation is processed to generate identifying information for the objects. The generated identifying information may be compared against stored identifying information for products and the result of the comparison is used to select a product or group of products for which the comparison produces a match. Processing of the detector signal may generate a spectral signature characteristic of reflective and absorptive properties of an object under illumination, and the spectral signature may be compared with stored spectral signature information for products.

Kurtoglu et al. (US 2020/0279383 A1) which disclose method and system for object recognition via a computer vision application including an object to be recognized, the object having an object specific luminescence spectral pattern, a light source including at least two illuminants for illuminating a scene including the object to be recognized by switching between the two illuminants, a sensor configured to capture radiance data of the scene including the object when the scene is illuminated by the light source, and a data storage unit storing fluorescence spectral patterns together with appropriately assigned respective objects. The method and system further include a data processing unit configured to extract the object specific fluorescence spectral pattern from the radiance data of the scene and to match the extracted object specific fluorescence spectral pattern with the fluorescence spectral patterns stored in the data storage unit, and to identify a best matching fluorescence spectral pattern and its assigned object.

However, none of Goodwin, III, Ross and Kurtoglu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11, and 20.  For example, none of the cited prior art teaches or suggest the steps of: an order processor operable to receive an order identifying an item; a selection component comprising: a first hyperspectral sensor operable to sense a reflection from the item and produce a sensor output based at least on the reflection; and a picking mechanism; a control processor operable to: receive the order from the order processing component; receive the sensor output from the selection component; based at least on identification of the item, select a hyperspectral profile from a set of hyperspectral profiles; compare the sensor output with the selected hyperspectral profile, wherein the comparison comprises comparing the sensor output to a lower threshold and a higher threshold within the selected hyperspectral profile; based at least on whether the sensor output is within the lower threshold and the higher threshold within the selected hyperspectral profile, determine whether to select the item for fulfillment of the order, and control the picking mechanism to divert the item to a selection output based at least on a determination to select the item for fulfillment of the order. 

The examiner notes the limitations emphasized above, along with the other limitations in the Claim 1 and similarly Claim 11 and 20 make the claim allowable over the prior art of record. 
Therefore, the claims are allowable over the cited prior art.

Further the examiner notes that the 35 U.S.C. 101 rejection is withdrawn for Claims 11-20, as the examiner agrees with Applicant’s remarks in light of the amendments made to the claim.  The claims do not recite a mental process, see Applicant’s Arguments p. 9, further improve the functioning of a computer or improves another technology or ethical field, thus Claim 11 is integrated into a practical application and provides a technical solution to a technical problem, see Applicant’s Arguments p. 9, and finally the claim as a whole provides significantly more and is not routine, well understood or conventional.    Therefore Claims 11-20 are found statutory under 35 U.S.C 101.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627